Name: Commission Regulation (EEC) No 2721/92 of 18 September 1992 ending the charges against the reference bases established for 1992 in the framework of generalized tariff preferences by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: trade policy;  political geography;  tariff policy
 Date Published: nan

 19. 9 . 92 Official Journal of the European Communities No L 276/13 COMMISSION REGULATION (EEC) No 2721/92 of 18 September 1992 ending the charges against the reference bases established for 1992 in the framework of generalized tariff preferences by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in the Czech and Slovak Federal Republic reference base we fixed at ECU 7 837 000 ; whereas on 6 August 1992, the sum of the quantities charged during the 1992 preferential period has exceeded the reference base in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said reference base in respect of the Czech and Slovak Federal Republic for the products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of industrial products origina ­ ting in developing countries ('), extented into 1992 by Regulation (EEC) No 3587/91 (2), and in particular the second paragraph of Article 9 thereof, Whereas, in pursuance of Article 1 of Regulation (EEC) No 3831 /90, customs duties on certain products origina ­ ting in each of the countries or territories listed in Annex III are totally suspended for 1992, and the products as such are, as a general rule, subject to statistical surveil ­ lance every three months on the reference base referred to in Article 8 ; whereas as provided for in the second para ­ graph of Article 9 of the said Regulation, the Commission may take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regu ­ larizations of imports actually made during the preferen ­ tial tariff period ; Whereas, by virtue of Article 1 of Council Regulation (EEC) No 1 509/92 (3), the Czech and Slovak Federal Republic was withdrawn from the list of beneficiaries in Annex III of Regulation (EEC) No 3831 /90 as from 1 March 1992 ; whereas the preferential tariff period for that country consequently ended on 29 February 1 992 ; Whereas, in respect of the products of CN code 2523 originating in the Czech and Slovak Federal Republic, the Article 1 The quantities charged against the reference base established for 1992 by Regulation (EEC) No 3831 /90 relating to the products indicated in the table below and originating in the Czech and Slovak Federal Republic, shall cease to be allowed from 22 September 1992 : CN code Description 2523 Portland cement Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. !) ¢ (3) OJ No L 159, 12. 6. 1992, p. 1 .